The defendant, having no interest in the case, declines to argue it. Whether his house is applied in full payment of some of the claims, or in part payment of all, is a matter of indifference to him. Between him and the plaintiff there is no contention. If there is a controversy between this plaintiff and the plaintiffs in the other suits as to the precedence or equality of lien, it cannot be determined in a proceeding in which only one of the contestants is a party. Advising them, in either of the suits at law, how to levy the executions to which they will be entitled when they recover judgments, would not be an exercise of judicial power. Stone v. Hobart, 8 Pick. 464; Smith v. Cudworth, 24 Pick. 196; State v. Sias,17 N.H. 558; State v. Stevens, 36 N.H. 59.
Case discharged.
ALLEN, J., did not sit: the others concurred. *Page 583